Alice Robie Resnick, J.,
concurring. I concur in the majority opinion, but write separately to highlight certain concerns with today’s holding.
Drug abuse and trafficking are at the root of many other crimes in this state and nation. That is the very reason that forfeiture of property used or intended to be used to facilitate illegal activity was devised and is employed. While I concur that forfeiture of property amounts to a penalty, I hope that today’s holding will not emasculate our forfeiture statute. I am afraid that it will result in disparate and unequal treatment of persons charged with crime. Under the present system any property used or intended to be used in furtherance of criminal activity is forfeited. Under such a procedure, all persons are treated equally, all property used or intended to be used to facilitate a crime is forfeited and, lastly, everyone engaging in criminal activity is forewarned that if one acts in this illegal manner, one’s property will be seized. Resultantly, forfeiture acts as a deterrent to certain criminal behavior. Given today’s ruling, forfeiture will occur on a case-by-case basis, dependent upon the individual bias, sympathies and philosophy of each judge.
Forfeiture of property is good policy. It deters criminal activity and it assists in paying for costs involved in law enforcement. While I reluctantly concur in today’s majority opinion, I do hope that it does not weaken or erode a very wise and useful tool of law enforcement.